Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2008 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. September 30, 2008 (Unaudited) Common Stocks99.4% Shares Value ($) Consumer Discretionary10.7% Autoliv 19,925 672,469 Choice Hotels International 56,475 1,530,472 Coach 90,200 a 2,258,608 Deckers Outdoor 7,250 a,b 754,580 DeVry 25,400 1,258,316 Gap 172,125 3,060,382 McDonald's 40,350 2,489,595 News, Cl. B 328,225 3,987,934 NIKE, Cl. B 53,375 3,570,787 TJX Cos. 78,200 2,386,664 Walt Disney 124,550 3,822,439 Weight Watchers International 29,100 1,065,060 Consumer Staples12.5% Bare Escentuals 44,950 a,b 488,606 Costco Wholesale 73,025 4,741,513 Hansen Natural 90,900 a,b 2,749,725 Kimberly-Clark 61,200 3,968,208 PepsiCo 145,975 10,403,638 Procter & Gamble 102,625 7,151,936 SYSCO 65,125 2,007,804 Energy8.8% Anadarko Petroleum 80,225 3,891,715 Cimarex Energy 55,975 2,737,737 EnCana 23,050 1,515,076 ENSCO International 48,825 b 2,813,785 Nexen 95,925 2,228,338 Noble 102,675 4,507,432 SEACOR Holdings 27,450 a,b 2,167,177 Smith International 38,675 2,267,902 Financial7.3% BlackRock 15,800 3,073,100 Chubb 41,975 2,304,427 Northern Trust 58,925 4,254,385 PNC Financial Services Group 54,725 4,087,957 SVB Financial Group 25,050 a,b 1,450,896 TD Ameritrade Holding 77,300 a 1,252,260 Travelers Cos. 44,400 2,006,880 Health Care13.7% Aetna 72,525 2,618,878 Alcon 15,375 2,483,216 Amgen 78,600 a 4,658,622 AstraZeneca Group, ADR 44,000 b 1,930,720 Becton, Dickinson & Co. 59,725 4,793,528 Genzyme 67,500 a 5,460,075 Johnson & Johnson 80,600 5,583,968 Novartis, ADR 23,675 1,250,987 WellPoint 79,650 a 3,725,231 Zimmer Holdings 30,225 a 1,951,326 Industrial13.5% 3M 48,450 3,309,620 Danaher 27,100 b 1,880,740 Donaldson 23,600 989,076 Emerson Electric 166,950 6,809,891 Equifax 39,825 1,371,971 First Solar 6,675 a 1,260,974 Fluor 25,700 1,431,490 Herman Miller 89,000 b 2,177,830 Nordson 25,250 b 1,240,028 Rockwell Collins 68,300 3,284,547 Ryder System 21,575 1,337,650 United Technologies 101,875 6,118,613 Wabtec 23,250 b 1,191,098 Woodward Governor 44,875 1,582,741 Materials3.1% Air Products & Chemicals 37,050 2,537,555 Calgon Carbon 65,025 a,b 1,323,909 Nucor 37,425 1,478,288 Praxair 33,700 2,417,638 Technology26.8% Accenture, Cl. A 88,125 3,348,750 Apple 48,050 a 5,461,363 Applied Materials 154,700 2,340,611 Cisco Systems 255,650 a 5,767,464 EMC 176,050 a 2,105,558 Google, Cl. A 12,475 a 4,996,487 Hewitt Associates, Cl. A 49,500 a 1,803,780 Intel 121,325 2,272,417 International Business Machines 98,150 11,479,624 MasterCard, Cl. A 13,425 2,380,655 Microsoft 409,600 10,932,224 National Semiconductor 109,350 b 1,881,914 Nortel Networks 5,505 a 12,331 QUALCOMM 106,500 4,576,305 STMicroelectronics (New York Shares) 86,375 b 879,298 Symantec 80,650 a 1,579,127 Texas Instruments 197,725 4,251,088 Xerox 93,100 1,073,443 Telecommunication Services.7% Windstream 161,750 Utilities2.3% NiSource 102,325 1,510,317 Sempra Energy 65,750 3,318,403 WGL Holdings 27,775 901,299 Total Common Stocks (cost $252,096,360) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,728,000) 1,728,000 c Investment of Cash Collateral for Securities Loaned6.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $15,071,697) 15,071,697 c Total Investments (cost $268,896,057) 106.1% Liabilities, Less Cash and Receivables (6.1%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2008, the total market value of the fund's securities on loan is $15,284,906 and the total market value of the collateral held by the fund is $15,071,697. c Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $268,896,057. Net unrealized depreciation on investments was $2,326,344 of which $22,262,920 related to appreciated investment securities and $24,589,264 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Socially Responsible Growth Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 By: /s/ James Windels James Windels Treasurer Date: November 17, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
